Motion for stay of order directing payment of claims in surplus proceedings granted as to all claims which arose out of the so-called trustee mortgage; and also upon all claims judgments for which were entered subsequent to the date of the transfer of real properties from Rochford to the Peppard Realty Company. The payment of referee’s fees and stenographer’s fees is excepted from the stay thus granted. This stay is granted upon appellant filing an undertaking in the sum of $1,000, conditioned to pay the claimants the difference in interest awarded by the city chamberla’nand six per cent. Present — Blackmar, P. J., Rich, Jaycox, Manning and Kelby, JJ. Settle order on notice before Mr. Justice Kelby.